Exhibit 99.2(r)(i) DECLARATION MANAGEMENT & RESEARCH LLC DMR MORTGAGE OPPORTUNITY FUND LP CODE OF ETHICS Declaration Management & Research LLC (“Declaration" or the “Company") is a registered investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).DMR Mortgage Opportunity Fund LP (the “Fund”) is a registered investment company under the Investment Company Act of 1940, as amended (the “Investment Company Act”) and is advised by Declaration. Declaration has adopted this Code of Ethics in compliance with Rule 204A-1 of the Advisers Act (“Rule 204A-1”) and Rule 17j-1 of the Investment Company Act (“Rule 17j-1”).The Fund has adopted this Code of Ethics in compliance with Rule 17j-1. Declaration and the Fund are committed to the highest ethical and professional standards.This Code of Ethics applies to persons in the following categories (collectively, “Covered Persons”): (i) each Declaration employee, including any employee who is also a director or officer of Declaration1; (ii) each Declaration director and officer who is not a Declaration employee2; and (iii) the Fund’s directors, officers and general partner3. Certain provisions of the Code apply only to certain categories of Covered Persons.Among other things, the Code governs the conduct of Covered Persons’ personal securities transactions. 1This category also includes any person who has access to advance information about anticipated trading for Declaration’s client accounts or who participates in investment decision-making for Declaration’s client accounts. 2This category includes each Declaration director who has been elected as a director of the Company by the Company’s owner and each Declaration officer who has been elected as an officer of the Company by the Company’s Board of Directors, in each case who is not an employee of Declaration, regardless of whether he or she is an employee of an affiliate of Declaration, and as long as he or she has no access to advance information about anticipated trading for Declaration’s client accounts and does not participate in investment decision-making for client accounts. For example, the Secretary and the Treasurer are Declaration officers who are not Declaration employees. 3The general partner of the Fund is Declaration.Certain employees of Declaration serve as directors or officers of the Fund.The Fund has no employees. This Code will be amended to include Fund employees in the future, if necessary. · Declaration, together with its directors, officers and employees, has a fiduciary duty to its clients which requires all Declaration directors, officers and employees to place the interests of clients first whenever the possibility of a conflict of interest exists. · Declaration employees are expected to place the interests of clients ahead of their personal interests and to treat all client accounts in a fair and equitable manner. · All directors and officers of the Fund owe a fiduciary duty to the limited partners of the Fund and may not take inappropriate advantage of their positions. · All personal securities transactions must be conducted consistent with this Code of Ethics and in such a manner as to avoid any actual or potential conflict of interest or other abuse of the Covered Person’s position of trust and responsibility. · No Declaration employee may take advantage of his or her position by attempting to trade in advance of client accounts (“front-running”), engage in manipulative market practices such as manipulative market timing, or take advantage of an investment opportunity that properly belongs to Declaration’s clients or should be offered to Declaration’s clients first. · No director or officer of the Fund may take advantage of his or her position by attempting to trade in advance of the Fund (“front-running”), engage in manipulative market practices such as manipulative market timing, or take advantage of an investment opportunity that properly belongs to the Fund or should be offered to the Fund first. · All personal securities transactions, holdings and accounts must be reported in accordance with the provisions of this Code of Ethics. · All Covered Persons must comply with all applicable Federal securities laws.4 The standards set forth above govern all conduct, whether or not the conduct is also covered by more specific provisions of this Code of Ethics.Covered Persons are encouraged to raise any questions concerning the Code of Ethics with Carole Parker, Chief
